DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This is a Final Office in response to applicant’s amendment filed on March 14, 2022. At this time, claims 1-2, 8-10 and 11- 16 have been amended. No claim has been cancelled or added. Therefore, claims 1-20 are pending and addressed below.
                                                 Response to Amendments 
2. Applicant's amendment is sufficient to overcome the 35 U.S.C 101 Rejection set forth in the previous office action for claims 8-14. 
As to Claims 1-20, Applicants’ amendment of independent Claims 1, 8 and 15 with newly added feature “ detecting a standardized identifier that indicates the wireless device is unprovisioned for access to the private network, the standardized identifier having a predetermined value codified in an industry standard to correspond to a provisioning profile;“ [Claims 1-20 ] has necessitated a new ground(s) of rejection in this Office action.  Therefore, Applicants’ arguments filed on 03/14/2022 have been fully considered but are moot in view of the new ground(s) of rejection because the arguments do not apply to any of the updated reference(s) being used in the current rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 6-7, 8, 11-15 and 18-20 are rejected under 35 U.S.C 103 as being unpatentable over Pallas, US pat.No 20180013798 in view of Ryerson, US pat.No 20120210001 in further view of Korhonen, WO 2007063176.

Claims 1, 8, 15. Pallas discloses a method (See abstract; adopt a trusted policy for device to access the private network) comprising:
obtaining at an access point for a private network, a connection request from a wireless device; (See  [0014];   the cloud controller can receive a signal indicating that an unauthenticated device is requesting network resources. The cloud controller can establish, or authorize the device to establish, a connection between the unauthenticated device and the cloud controller. In some cases the connection is a secure tunnel connection between an access point and the cloud controller.)
 [[disabling an authentication protocol]] for granting access to the wireless device on the private network; (See [0061]; causing the network to adopt a trusted policy for allowing the automatically-authenticated access point to access the network involves the cloud controller sending a switch controller a policy instruction which causes the switch port to automatically bypass a default (PNAC) policy (i.e., the authentication ) and automatically adopt a trusted policy for allowing the automatically-authenticated device to access the network.)
limiting access of the private network by the wireless device to accessing a provisioning server; (See [0017]; the cloud controller can cause the security material to be sent to the device and the device can use the security material to authenticate itself and satisfy a default port-based network access control (PNAC) policy that limits network access to unknown access points.) and providing a connection response to the wireless device, the connection response indicating limited access to the private network. (See [0067]; the default PNAC policy can allow the unknown client 410 to access resources from a public network 450 (e.g. the Internet) through the private network 405 and can initially restrict the unknown client device 410 from accessing the private resources 415.see [0034]; server)
Pallas does not explicitly discloses disabling an authentication protocol.
However, Ryerson discloses disabling an authentication protocol. (See [0079]; disables password requirements )
Pallas and Ryerson are analogous art because they are from the same field of endeavor which is wireless communication. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pallas with the teaching of Ryerson to include the turn off of the authentication protocol because it would have allowed management of access to a communication network. 
The combination of Pallas and Ryerson does not appear to explicitly disclose detecting a standardized identifier that indicates the wireless device is unprovisioned for access to the private network, the standardized identifier having a predetermined value codified in an industry standard to correspond to a provisioning profile; 
However, Korhonen disclose detecting a standardized identifier that indicates the wireless device is unprovisioned for access to the private network, the standardized identifier having a predetermined value codified in an industry standard to correspond to a provisioning profile; (See page 8; In PANA (i.e., standardized identifier) authentication, a PANA client (PaC) resides in the host device, which is responsible for providing the credentials to prove its identity for a PANA authentication Agent (PAA).The identifiers include a PANA client identifier (PaCI), which may be an IP address, or a switch port number of a connected device.. If the verification carries out by the PAA is not successful, it doesn’t grant network access service to the device associated with the PaC and identified by DI)
Pallas, Ryerson and Korhonen are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pallas and Ryerson with the teaching of Korhonen to include the standardized identifier because it would have allowed to provide authentication for various access schemes.
 


4. The  combination of  Pallas, Ryerson and Korhonen  discloses the method of claim 1, further comprising: forwarding a provisioning request from the wireless device to the provisioning server; (See Ryerson, [0017])
and forwarding a provisioning response to the wireless device, the provisioning response including an operational profile authorized to access the private network. (See Ryerson, [0080]) 
 Pallas, Ryerson and  KORHONEN are analogous art because they are from the same field of endeavor which is wireless communication. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pallas and  KORHONEN with the teaching of Ryerson to include the turn off of the authentication protocol because it would have allowed management of access to a communication network. 
 5. The  combination of  Pallas, Ryerson and Korhonen  discloses the method of claim 4, further comprising: obtaining another connection request from the wireless device, the another connection request identifying the operational profile; (See Ryerson, [0017]) 
and providing access to the private network based on the operational profile. (See Pallas, [0017] )
 Pallas, Ryerson and  KORHONEN are analogous art because they are from the same field of endeavor which is wireless communication. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pallas and  KORHONEN with the teaching of Ryerson to include the turn off of the authentication protocol because it would have allowed management of access to a communication network. 

6. The  combination of  Pallas, Ryerson and Korhonen  discloses the method of claim 1, wherein limiting access of the private network includes allowing a domain name resolution of the provisioning server for the wireless device. (See Pallas, [0025])7. The  combination of  Pallas, Ryerson and Korhonen  discloses the method of claim 1, wherein limiting access of the private network includes comparing network traffic from the wireless device to at least one access control list configured for unprovisioned devices. (See [0057]; the cloud controller determining that the device is associated with the network 340. In some cases, the cloud controller can determine that the device is associated with the network using the device identification information by examining whether the devices are all part of the same locale.) 11. As to claim 11, the claim is rejected under the same rationale as 4. See the rejection of claim 4 above.   
12. As to claim 12, the claim is rejected under the same rationale as 5. See the rejection of claim 5 above.    13. As to claim 13, the claim is rejected under the same rationale as 6. See the rejection of claim 6 above.   
14. As to claim 14, the claim is rejected under the same rationale as 7. See the rejection of claim 7 above.      18. As to claim 18, the claim is rejected under the same rationale as 4. See the rejection of claim 4 above.       
19. As to claim 19, the claim is rejected under the same rationale as 5. See the rejection of claim 5 above.        
20. As to claim 20, the claim is rejected under the same rationale as 6. See the rejection of claim 6 above.        

Claims 2, 9, 10 and 16-17 are rejected under 35 U.S.C 103 as being unpatentable over Pallas, US pat.No 20180013798 in view of Ryerson, US pat.No 20120210001 in further view of Korhonen, WO 2007063176 in further view of JOSEPH, US pat.No 20190174314. 



 
2. The combination of  Pallas, Ryerson and Korhonen does not appear to explicitly disclose the method of claim 1, wherein detecting the standardized identifier includes detecting a Public Land Mobile Network Identifier (PLMN-ID) assigned in the industry standard to be a provisioning PLMN-ID. 
However, JOSEPH discloses wherein detecting the standardized identifier includes detecting a Public Land Mobile Network Identifier (PLMN-ID) assigned in the industry standard to be a provisioning PLMN-ID. (See Joseph, [0022])
Pallas, Ryerson, Korhonen and Joseph are analogous art because they are from the same field of endeavor which is wireless communication. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pallas, Ryerson and Korhonen with the teaching of Joseph to include PLMN-ID because it would have allowed to deploy various types of communication content. 

3. The  combination of Pallas, Ryerson and Korhonen does not appear to explicitly disclose the method of claim 1, wherein detecting the standardized identifier comprises detecting a predetermined attach type of the connection request. 
However, Joseph discloses wherein detecting the standardized identifier comprises detecting a predetermined attach type of the connection request. (See Joseph, [0030] and [0036])
Pallas, Ryerson, Joseph Korhonen are analogous art because they are from the same field of endeavor which is wireless communication. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pallas, Ryerson and Korhonen with the teaching of Joseph to include PLMN-ID because it would have allowed to deploy various types of communication content. 
 
9. As to claim 9, the claim is rejected under the same rationale as claim 2. See the rejection of claim 2 above.        

10. As to claim 10, the claim is rejected under the same rationale as claim 3. See the rejection of claim 3 above.        

16. As to claim 16, the claim is rejected under the same rationale as claim 2. See the rejection of claim 2 above.           17. As to claim 17, the claim is rejected under the same rationale as claim 3. See the rejection of claim 3 above.            
                                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adjakple, US pat.No 20200221369, title “Access Control in 5G NR“.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  Lo
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 5/10/2022                                                                              


/JOSNEL JEUDY/Primary Examiner, Art Unit 2438